SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (this  “Agreement”) is made as of
May 3, 2010, by and between Smart Balance, Inc., a Delaware corporation (the
“Company”) and Robert S. Gluck (the “Executive”) to acknowledge and set forth
the terms and conditions regarding the termination of Executive’s employment and
positions with the Company.
 
1.  Separation Date. The Executive hereby resigns, effective as of June 30, 2010
(the “Separation Date”), from any and all positions the Executive holds with the
Company and its Affiliates (as defined below), including without limitation:
(a) his position as Chief Operating Officer of the Company, (b) his position as
an officer of any Affiliate of the Company; (c) his position as a director of
the Company and of any Affiliate of the Company, (d) any position he holds in
any fiduciary capacity with respect to any benefit or other plan sponsored by
the Company or its Affiliates, and (e) any position he holds as a member of any
committee established by the Company. The Executive’s last day of employment
with the Company will be the Separation Date. The Executive also agrees to
withdraw his name from consideration for reelection to the Board of Directors of
the Company prior to the annual meeting of the shareholders of the Company to be
held on May 12, 2010.  The Executive will take all actions and provide the
Executive’s full cooperation, whether before or after the Separation Date, to
the extent the Company reasonably believes such assistance is necessary, to
effectuate the foregoing resignations. For purposes of this Agreement, the term
“Affiliate” means, with respect to any person, any other person that controls,
is controlled by, or is under common control with that person.
 
2.  Separation Payments and Benefits. In consideration of the Release (defined
below) and the other promises, acknowledgements, representations, and
obligations of the Executive under this Agreement, the Company will pay the
following amounts to the Executive (collectively, the “Separation
Compensation”), in each case minus any applicable payroll taxes and other
deductions and withholdings required by federal, state, or local law or as
requested by the Executive:
 
(a)          The Company will pay to the Executive his salary from the Effective
Date (as defined below) through the Separation Date, to be paid in the time and
in the manner the Executive currently receives his salary payments from the
Company; and
 
(b)          The Company will pay to the Executive the aggregate amount of One
Million Eight Hundred Seven Thousand Five Hundred US Dollars ($1,807,500.00), in
semi-monthly installments over a twenty four (24) period beginning on July 1,
2010 (the “Severance Period”), to be paid at the time and in the manner the
Executive currently receives his salary payments from the Company, with each of
such installments to be treated as a “separate payment” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
Treas. Reg. § 1.409A-2(b)(2)(iii); and


(c)          The Company will pay to the Executive the bonus that would have
been payable to the Executive, if any, for the semi-annual period ending June
30, 2010, pursuant to the Company’s 2010 Bonus Program under the Company
Financial Incentive Program in effect as of the date of this Agreement, the
determination of such bonus to be made by the Board of Directors of the Company
in its sole and absolute discretion and the payment of such bonus, if any, to be
made to the Executive in a lump sum at the same time as similar bonuses are paid
to senior executives of the Company, but in any event no later than March 15,
2011; and


(d)          In the event of the Executive’s death, all payments to be made by
the Company to the Executive under this Section 2 will be made to the estate of
the Executive.
 
3.  General Release and Waiver. In consideration of the Company’s promise to pay
the Separation Compensation, the Executive agrees to the following General
Release and Waiver (the “Release”):
 
3.1.  Release.  For good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged, the Executive, individually and on behalf of his
heirs, executors, administrators, representatives, agents, attorneys, and
assigns of every kind, hereby irrevocably, fully, unconditionally, and forever
releases, discharges, and holds harmless, to the fullest extent permitted by
applicable law, the Company and its affiliated companies, parents, subsidiaries,
predecessors, successors, assigns, divisions, related entities, and all of their
respective past and present employees, officers, directors, trustees,
shareholders, members, partners (as applicable),
 
1 of 8

--------------------------------------------------------------------------------


 
agents, investors, attorneys, and representatives (collectively, the “Company
Released Parties”), from and against any and all manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, demands, and losses of any kind or nature whatsoever
(based on any legal or equitable theory, whether contractual, common law,
statutory, federal, state, local, or otherwise, including any claims for
attorneys’ fees or costs), whether known or unknown, that the Executive has or
may hereafter have against the Company Released Parties or any of them arising
out of or by reason of any cause, matter, or thing whatsoever from the beginning
of the world until and through the Effective Date, including without limitation
any and all matters arising out of the Executive’s employment and cessation of
employment with the Company and with  its Affiliates, any and all matters
arising out of the Executive’s service and cessation of service as a director of
the Company and of any Affiliate, any and all matters arising out of any benefit
plan, program, policy, contract, agreement, or other arrangement applicable
between the Company and the Executive, and any and all matters arising under any
federal, state, or local statute, rule, or regulation or principle of contract
law or common law, including but not limited to the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621, et seq., the Civil Rights Act of 1866,
as amended, 42 U.S.C. § 1981 et seq., Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., the Older
Workers Benefits Protection Act, 29 U.S.C. § 626 et seq.,  the New Jersey Law
Against Discrimination, N.J.S.A. 10:5-1, et seq., The New Jersey Conscientious
Employee Protection Act,  N.J.S.A. 34:19-1 et seq., and any other applicable
labor and employment laws of the State of New Jersey (collectively “Claims”).
Notwithstanding the foregoing, (a) this Release will not apply to any actions to
enforce any rights that the Executive may have under this Agreement and the
Indemnification Agreement (as defined below), and (b) the Executive does not
release and will retain any claim (i) for indemnification and defense pursuant
to the charter documents and bylaws of the Company or any Company Released
Party, and (ii) under any insurance coverage available to the Executive under
any director’s and officer’s insurance policy or similar policy maintained by
the Company, its Affiliates, or any Company Released Party.
 
3.2.  Acknowledgements.  Without limiting the foregoing, and for avoidance of
doubt, the Executive understands and agrees that by giving the Release:
 
(a)          The Executive is specifically and voluntarily waiving, releasing,
and forever giving up any and all Claims the Executive may have against the
Company Released Parties for illegal discrimination or retaliation of any kind
or nature, including without limitation those based on his age, sex, race,
color, religion, national origin, citizenship, veteran status, sexual
orientation, disability, and/or handicap, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, defamation, or injuries incurred on the job or as a result
of his loss of employment or otherwise;
 
(b)          The Executive is specifically and voluntarily waiving, releasing,
and forever giving up any and all Claims that the Executive may have against the
Company Released Parties for breach of contract, severance pay, or separation
pay, vacation pay, holiday pay, breach of promise, wrongful discharge, unjust
dismissal, whistle-blowing, breach of fiduciary duty, breach of the implied
covenant of good faith and fair dealing, defamation, wrongful denial of
benefits, intentional and/or negligent infliction of emotional distress,
negligence, and/or any other intentional torts;
 
(c)          The Executive is specifically and voluntarily waiving, releasing,
and forever giving up all Claims released by the Executive pursuant to
Section 3.1 of this Agreement through and including the Effective Date,
including without limitation any alleged injuries or damages suffered at any
time after the date the Executive signs this Release by reason of the continued
effects of alleged discriminatory acts or other conduct which occurred on or
before the date of this Agreement; and
 
(d)          The Executive is specifically and voluntarily waiving, releasing,
and forever giving up all Claims that the Executive may have with respect to all
Option Shares covered by the Amended Stock Option Agreement between the Company
and the Executive dated as of May 21, 2007 (the “2007 Option Agreement”) and the
Amended Stock Option Agreement between the Company and the Executive dated as of
June 5, 2008 (the “2008 Option Agreement”), including without limitation any and
all rights he might have to the vested and unvested portions of both the Time
Vested Awards and the Price Vested Awards under both agreements, as those terms
are defined in such agreements.
 
2 of 8

--------------------------------------------------------------------------------


 
3.3.  Non-Participation.  The Executive promises and agrees that, from and after
the date of this Agreement, the Executive will not, either individually or with
any other person or entity, commence, maintain, prosecute, participate as a
party, or permit to be filed by any other person or entity on his behalf, any
action, charge, lawsuit, complaint, or any administrative, arbitral, judicial,
or other proceeding with any governmental agency, or against any Company
Released Party with respect to any of the Claims released by the Executive
pursuant to Section 3.1 above. The Executive understands that this Section 3.3
bars the Executive from initiating legal action only to the fullest extent such
a prohibition is valid under law. In addition, the Executive agrees that, from
and after the date of this Agreement, and to the fullest extent permitted under
applicable law, the Executive will not voluntarily participate or assist in any
judicial, administrative, arbitral, or other proceedings of any nature or
description against any Company Released Party brought by or on behalf of any
administrative agency or any executives or former executives of the Company
other than pursuant to a valid judicial subpoena or court order. If any person
or entity brings a Claim released under the Release on the Executive’s behalf,
the Executive will waive any right to recovery under such Claim and will use
commercially reasonable efforts to cooperate with Company Released Parties to
have such claim dismissed.
 
3.4. Voluntary Act.  The Executive is giving the Release knowingly, voluntarily,
and with full understanding of its terms and effects. The Executive is giving
the Release of his own free will without any duress, being fully informed, and
after due deliberation. The Executive voluntarily accepts the Company’s promise
to pay the Separation Compensation to him in consideration of the Release.
 
3.5.  Third Party Beneficiaries.  The Executive understands and agrees that each
of the individuals and entities identified as Company Released Parties in
Section 3.1 of this Agreement are intended third party beneficiaries of the
releases and undertakings conveyed by Executive hereunder, and that each such
beneficiary will have the right to enforce the terms and conditions of the
Release directly, in its own name and its own right, to the fullest extent that
such rights are afforded to the Company hereunder.
 
4.  Transition Period. During the period from the date hereof through the
Separation Date, the Executive will devote such time and attention to the
business of the Company, and will provide the Company with such advice,
information, assistance, and counsel, as the Chief Executive Officer of the
Company may request in order to promote the Company’s business and operations
and to transition the Executive’s responsibilities to others.
 
5.   Cooperation. The Executive hereby agrees that at all times during the
Severance Period, and at all times thereafter solely with respect to any
Proceeding, he will make himself reasonably available to, and will as reasonably
requested by the Company cooperate with, the Company and its Affiliates, at the
Company’s sole cost and expense, with respect to any matter about which
Executive has knowledge arising out of the Executive’s employment with the
Company, or any roles or positions the Executive had with the Company or any of
its Affiliates, including without limitation in connection with any Proceeding.
For purposes of this Agreement, “Proceeding” means any and all past, present and
future actions, causes of action, suits, litigation, complaints, controversies,
threats, demands, inquiries, investigations, or other proceedings, whether
formal or informal, and whether pending or threatened or otherwise, involving
the Company or its Affiliates.  The Company and the Executive agree that if the
Executive is required to provide in excess of one hundred (100) hours of his
time pursuant to this Section 5, including travel time, the Company will
compensate the Executive at the rate of $300 per hour for all such excess
time.  The Company agrees that the Executive will not be required to provide any
merger and acquisition advice or services under this Section 5, and further
agrees that nothing in this Section shall be interpreted to create an obligation
in the event of the Executive’s death or disability.
 
6.  Non-Solicitation and Non-Competition.  During the Severance Period, the
Executive agrees that he will not, directly or indirectly, (a) solicit any
employee of the Company for employment, or (b) enter into, organize, control,
engage in, be employed by, serve as a consultant to, be an officer or director
of, participate in any effort to purchase all or substantially all of the assets
of or any of the shares of any corporation or other entity owning, or have any
direct or indirect investment in, any spread, specialty milk, soymilk, half and
half, cooking oil, or peanut butter business in competition with the spread,
specialty milk, soymilk, half and half, cooking oil, or peanut butter business
of the Company and its Affiliates in any geographic areas in which the Company
and/or any of its Affiliates is then currently conducting such
business.  Nothing contained in this Agreement shall be construed to prevent the
Executive from owning at any time, directly or indirectly, as much as 5% of any
class of equity securities issued by any corporation or other entity which are
publicly traded and registered under the Securities and Exchange Act of 1934, as
amended.
 
3 of 8

--------------------------------------------------------------------------------


 
7.  Confidentiality.  The Company and the Executive are parties to an Employee
Invention Assignment and Confidentiality Agreement dated as of May 21, 2008 (the
“Confidentiality Agreement”).  The Company and the Executive agree that the
Confidentiality Agreement shall remain in full force and effect according to its
terms notwithstanding the execution and entry into effect of this Agreement.  In
addition to the understandings and agreements contained in the Confidentiality
Agreement, the Executive agrees that he will not use any Confidential
Information and Trade Secrets of the Company, as those terms are defined in the
Confidentiality Agreement, in any manner adverse to the interests of the
Company.  The Executive agrees that, without limiting the generality of the
foregoing, his direct or indirect participation in any effort to purchase all or
substantially all of the assets of any business of the Company, or shares of the
Company sufficient to constitute control of the Company, would constitute a use
by the Executive of Confidential Information and Trade Secrets of the Company in
a manner adverse to the interests of the Company.
 
8.  Change of Control Agreement.  The Company and the Executive are parties to a
Change of Control Agreement dated as of May 21, 2007 (the “Change of Control
Agreement”).  The Company and the Executive agree that as of the Effective Date
the Change of Control Agreement shall be null and void and no longer of any
force and effect.
 
9.  Indemnification Agreement.  The Company and the Executive are parties to an
Indemnification Agreement dated as of March 10, 2010 (the “Indemnification
Agreement”).  The Company and the Executive agree that notwithstanding this
Agreement and the granting by the Executive of the Release, the Indemnification
Agreement remains in full force and effect.
 
10.  2007 Option Agreement and 2008 Option Agreement.  The Company and the
Executive agree that as of the Effective Date the 2007 Option Agreement and the
2008 Option Agreement shall each be null and void and no longer of any force and
effect.  Specifically, and without limiting the generality of the foregoing, the
Executive acknowledges and agrees that, in consideration of the Company’s
promise to pay the Separation Compensation, he is forfeiting all of his rights
under the 2007 Option Agreement and the 2008 Option Agreement, including any
rights he might have to the vested and unvested portions of both the Time Vested
Awards and the Price Vested Awards under both agreements, as those terms as
defined in such agreements.
 
11.  Press Release.  The Company and the Executive will agree on appropriate
language to be provided to the Securities and Exchange Commission regarding the
Executive’s separation from service with the Company, and his decision to
withdraw his name from consideration for reelection to the Board of Directors of
the Company, which is both acceptable to the Executive and which meets all of
the Company’s legal and ethical obligations to report.  Such report to the
Securities and Exchange Commission will also include a copy of a press release
which will be released by the Company.  The substance of press release will be
that the Executive has decided to leave his employment with the Company to
pursue other interests.
 
12.  Records, Documents and Property. On or before the Separation Date, the
Executive agrees to return to the Company all of its property including but not
limited to its records, correspondence, and documents, in both digital and hard
copy form, as well as all keys, pagers, computers, access cards, and corporate
charge cards.
 
13.  Additional Acknowledgements, Representations, and Affirmations.
 
13.1  No Consideration Absent Execution of Separation Agreement. The Executive
acknowledges and agrees that he is not presently entitled to any portion of the
Severance Compensation other than by reason of the Executive’s execution and
delivery of this Agreement, and that delivery of the Severance Compensation
constitutes additional consideration for the Executive’s execution and delivery
of this Agreement and his fulfillment of the promises and undertakings contained
in this Agreement.
 
13.2  Full Satisfaction. The Executive acknowledges and agrees that, except for
the payments and benefits set forth in Sections 2, 3.1(a), 3.1(b), and 9 above,
the Executive will neither receive, nor be entitled to receive, any other
compensation, payments, or benefits of any kind or nature from the Company or
its Affiliates, including without limitation any salary, commission,
compensation, bonus, incentive payment, severance, expense reimbursement, or
other payment of any kind or nature whatsoever pursuant to the any agreement,
understanding, or instrument, whether verbal or written, between the Executive
and the Company or its Affiliates.
 
4 of 8

--------------------------------------------------------------------------------


 
13.3  Absence of Potential Claims.
 
(a)          The Executive hereby affirms that he has not filed, caused to be
filed, or presently is a party to any pending or threatened claim or action
against the Company or any of the Company Released Parties, and agrees that he
will not file or cause to be filed any such claim between the date hereof and
the Effective Date.
 
(b)          The Executive hereby affirms that he has been paid and/or has
received from the Company all compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled in connection with his employment with the
Company (other than his base salary and bonus for the period from the date
hereof through the Separation Date to be paid to the Executive pursuant to
Section 2 hereof in consideration of the Executive’s service through the
Separation Date). The Executive further affirms that he has been granted any
leave to which he was entitled under the Family and Medical Leave Act or related
state or local leave or disability accommodation laws and has not been subjected
to retaliation by the Company for taking such leave.
 
(c)          The Executive affirms that he has not suffered any known workplace
injuries or occupational diseases.
 
(d)          The Executive affirms that he has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its Affiliates, or
their respective officers or board members, including any allegations of
corporate fraud.
 
13.4.  Acknowledgements.
 
(a)          The Executive acknowledges that he has been advised to consult with
an attorney prior to signing this Agreement, and that he has done so.
 
(b)          The Executive acknowledges that he has not relied on any
representations or statements not set forth in this Agreement. The Executive
will not disclose the contents or substance of this Agreement to any third
parties, other than his attorneys, accountants, or as required by law, and the
Executive will instruct each of the foregoing not to disclose the same.
 
14.  No Duty to Mitigate.  The Executive will not be required to mitigate the
amount of any payment or benefit contemplated by this Agreement, nor will any
earnings that the Executive may receive from any other source reduce any such
payment or benefit.


15.  Non-Admission.  The Company and the Executive agree that this Agreement
shall not be deemed or construed at any time for any purpose as an admission by
either party of any liability or unlawful or wrongful conduct of any
kind.  Specifically, and without limiting the generality of the foregoing, the
Executive further agrees that nothing contained in this Agreement shall be
deemed or construed at any time for any purpose as an admission by the Company
that the Executive is at the date hereof or was at any time during his
employment with the Company anything other than an At-Will employee of the
Company.
 
16.  Breach.  The Executive acknowledges and agrees that any material breach of
this Agreement will entitle the Company immediately to cease providing the
Separation Compensation to Employee under this Agreement, except as provided by
law.
 
17.  Indemnification.  Except as provided by law, the Executive agrees to
indemnify and hold the Company Released Parties harmless from and against any
suit, claim, loss, liability, cost, expense, damage, or deficiency (including
without limitation, attorneys’ fees) resulting from or relating to any material
breach by the Executive of any promise, acknowledgement, representation, or
obligation of the Executive under this Agreement.
 
18.  Governing Law and Venue. This Agreement has been negotiated and executed in
the State of New Jersey and is to be performed in New Jersey.  This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
New Jersey, including all matters of construction, validity, performance, and
enforcement, without giving effect to principles of conflict of laws.  Any
dispute, action, litigation, or other proceeding concerning this Agreement shall
be instituted, maintained, heard, and decided in the State of New Jersey. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES WAIVE THEIR RIGHT TO A TRIAL BY
JURY IN ANY LITIGATION RELATED TO OR ARISING OUT OF THIS AGREEMENT.
 
5 of 8

--------------------------------------------------------------------------------


 
19.  Successors and Assigns.  This Agreement is binding on the Company and its
successors and assigns and inures to the benefit of the Executive and the
Executive’s heirs, executors, and personal representatives.
 
20.  Miscellaneous. This Agreement contains the complete agreement between the
Company and the Executive with respect to its subject matter, and supersedes all
prior agreements, arrangements, or understandings with respect to the subject
matter of this Agreement, except as expressly set forth in Section 7 or
elsewhere in this Agreement. This Agreement may only be modified in a writing
signed by the Company and the Executive. The provisions of this Agreement are
severable and the unenforceability or invalidity of any provision of this
Agreement will not render any other provision unenforceable or invalid. If any
provision of Section 6 is determined by a court of competent jurisdiction to be
invalid in whole or in part, it shall be deemed to have been amended, whether as
to time, area covered, or otherwise, as and to the extent required for its
validity under applicable law, and as so amended, shall be enforceable. The
parties further agree to execute all documents necessary to evidence such
amendment. This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


21.  Tax Matters and Section 409A.  This Agreement shall be interpreted,
operated, and administered in a manner so that any amount or benefit payable
hereunder shall be paid or provided in a manner that is either exempt from or
compliant with the requirements under Section 409A of the Code and any guidance
issued thereunder. Any reference in this Agreement to termination of employment
shall mean “separation from service” within the meaning of Section 409A of the
Code and Treas. Reg. 1.409A-1(h).  Notwithstanding anything in this Agreement to
the contrary, any amount or benefit that would constitute non-exempt deferred
compensation (and would be payable by reason of the Executive’s separation from
service during a period in which he is a “specified employee” within the meaning
of Section 409A of the Code and Treas. Reg. § 1.409A-1(i)) will be accumulated
and paid no earlier than the first day of the seventh month following the
Executive’s separation from service (or if earlier upon the Executive’s death),
if and to the extent such delay is required under Section 409A of the Code. If
the Executive is entitled to be paid or reimbursed for any taxable expenses
under this Agreement, the amount of such expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was
incurred.  Notwithstanding the foregoing, the Company does not guarantee the tax
treatment of any compensation or benefits hereunder, whether pursuant to the
Code, state, or local tax laws and regulations.
 
 
22.  Right to Review and Revoke.  The Executive acknowledges that he has been
given the opportunity to review and consider this Agreement for twenty-one (21)
days from the date he received a copy. If he elects to sign this Agreement
before the expiration of the twenty-one (21) days, the Executive acknowledges
that he has chosen, of his own free will and without any duress, to waive his
right to the full twenty-one (21) day review period. The Executive may revoke
this Agreement after signing it by delivering written notice to the Secretary of
the Company within seven (7) days after signing it. This Agreement, provided it
is not revoked, will be effective on the eighth day after execution (the
“Effective Date”), provided that if the last day of the revocation period is a
weekend or legal holiday, then the revocation period will not expire, and the
Effective Date will not occur, until the next following day that is not a
weekend or legal holiday.  To be effective any revocation within the seven (7)
day period must be in writing and state “I hereby revoke my acceptance of the
Separation Agreement and General Release between Smart Balance, Inc., and the
undersigned.”   If the Executive timely revokes this Agreement, then the Company
and the Executive will automatically return to the status quo existing
immediately prior to such revocation, this Agreement will be null and void, and
there will be no obligation on the part of the Company to pay the Separation
Compensation.
 
6 of 8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have knowingly and voluntarily executed this
Agreement as of the date and year first above written.
 



             
EXECUTIVE
     
SMART BALANCE, INC.
       
/s/ Robert S. Gluck
     
By:
 
/s/ Stephen B. Hughes
Robert S. Gluck
         
Stephen B. Hughes
           
Chairman and Chief Executive Officer
     



 
7 of 8

--------------------------------------------------------------------------------


 
STATE OF NEW JERSEY


COUNTY OF Bergen


I, the undersigned Notary Public, do hereby certify that Robert S. Gluck
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he signed and delivered the said instrument as his free and voluntary act,
for the uses and purposes therein set forth.


Given under my hand and official seal this 3rd day of May, 2010.

                 
/s/ Patricia A Rooney
   
Notary Public 
 
Patricia Ann Rooney
Notary Public, State of New Jersey
My Commission Expires
April 14, 2013
     

 
STATE OF NEW JERSEY


COUNTY OF _________


The foregoing instrument was acknowledged before me this 3rd day of May, 2010 by
Stephen B. Hughes, Chairman and Chief Executive Officer of Smart Balance, Inc.,
a Delaware corporation, on behalf of such corporation.


Given under my hand and official seal this 3rd day of May, 2010.

                 
/s/ Ariel L. Reid
   
Notary Public 
                       For Stephen Hughes
 



April L Reid
Notary Public
State of Colorado
Commission expires 6/22/2013
 
8 of 8

--------------------------------------------------------------------------------


 






